Title: To James Madison from William Eaton, 15 July 1801 (Abstract)
From: Eaton, William
To: Madison, James


15 July 1801, Tunis. Gives account of his audience with bey where he protested the insult American consul Cathcart received during his voyage from Algiers to Leghorn. Bey rejected the protest, insisting Cathcart was a troublemaker, but the next day bey became conciliatory. Encloses letter of protest to bey. All is tranquil for the moment. Believes he has new evidence that the Algerine intriguers Baccri and Busnach “were the sole cause of sending the Washington to Constantinople.” An informant assures Eaton that these scoundrels “Gain’d four hundred ⅌ Cent on the Washington’s Cargo.”
  

   
   RC and enclosure (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 3 pp.; marked triplicate; in a clerk’s hand; docketed by Wagner as received 22 Oct. Copy (DNA: RG 59, CD, Tunis, vol. 2, pt. 1) includes postscript of 18 July noting arrival of Dale at Porto Farina; marked by Eaton: “Passed open to Mr. Cathcart.” Enclosure 3 pp., in French.



   
   A full transcription of this document has been added to the digital edition.

